 

;

" AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

UNITED STATES DISTRICT COURT !
SOUTHERN DISTRICT OF CALIFORNIA eee

CLERK US DISTRICT
UNITED STATES OF AMERICA JUDGMENT IN A CREMINA RSE ES! CALIFORNIA
(For Revocation of Probation“or-Supervised. Release)“ DEPUTY |
(For Offenses Committed On or After November 1, 1987)

    

 

 

 

 

Vv.
ALAN BARRAZA (1)
Case Number: 3:14-CR-02705-WQH
Eric Studebaker Fish
Defendant’s Attorney
REGISTRATION NO. 48145-298
oO-
THE DEFENDANT:
X] admitted guilt to violation of allegation(s) No. 1-6
(1 was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime

Control Act)

nv3, Unlawful use of a controlled substance or Failure to Test, VCCA (Violent Crime Control
Act)

nvy21, Failure to participate in drug aftercare program

nvl, Committed a federal, state or local offense

nv16, Failure to report law enforcement contact

nv7, Failure to report as directed

No oR

ao Lo

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

Aueust 26.2019

Date of Ipaposition of Lh

VY

HON. “WILLIAM Q. HAYES
UNITED STATES DIST JUDGE

 

 
*

* AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: ALAN BARRAZA (1) Judgment - Page 2 of 2
CASE NUMBER: 3:14-CR-02705-WQH

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Eight (8) months

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

CL! The defendant is remanded to the custody of the United States Marshal.

[1 The defendant shall surrender to the United States Marshal for this district:
CL) at ALM, on

 

 

[] as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

1 onor before
11 asnotified by the United States Marshal.
_] as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:
Defendant delivered on to

at » with a certified copy of this judgment.

 

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:14-CR-02705-WQH
